 

EXHIBIT 10.1

 



SECURED PROMISSORY NOTE

 



$1,100,000.00 November 7, 2014



 

For value received, the undersigned, Oryon Technologies, Inc. (“Oryon”), a
Nevada corporation, and OryonTechnologies, LLC, a Texas limited liability
company, (individually, a “Maker” and collectively, “Makers”), as co-makers,
hereby jointly and severally promise to pay to the order of Myant Capital
Partners, Inc. and Tony Chahine (collectively, the “Myant Payees”) and M.
Richard Marcus, MRM Acquisitions, LLC, and Oryon Capital, LLC (collectively, the
“Marcus Payees”) in the City of Dallas, Dallas County, Texas (individually, a
“Payee” and collectively, the “Payees”), on or before November, 2016 (the
“Maturity Date”), the sum of $1,100,000.00 with interest as specified herein.

 

This Promissory Note (this “Note”) is subject to the following additional
provisions, terms and conditions:

 

1.          Settlement Agreement; Certain Definitions. This Note is the
Promissory Note referenced in that certain Settlement Agreement dated September
24, 2014, by and among Makers and Payees (the “Settlement Agreement”). Terms
defined in the Settlement Agreement are used herein as so defined unless
otherwise defined herein.

 

2.          Payment Schedule. Makers hereby agree to make an initial payment to
the Myant Payees in the amount of $250,000.00 and the Marcus Payees in the
amount of $250,000.00 on or before 90 days following the date of the execution
of this Note (collectively, the “Initial Note Payment”). The Initial Note
Payment shall be made by wire transfer to the bank account identified in
paragraph 5 below.

 

3.          Principal. The principal amount of this Note, following the payment
of the Initial Note Payment set forth in paragraph two above, shall be paid as
set forth herein. Beginning on the tenth (10th) month following the execution of
this Note, and on every month thereafter, the Makers shall pay equal payments
such that on the twenty-fourth (24th) month anniversary of the date of the
execution of this Note, the Note shall be paid in full.

 

To the extent not previously paid, the entire unpaid principal balance hereof
plus all accrued but unpaid interest thereon shall be due and payable on the
Maturity Date. All principal payments shall be accompanied by accrued interest
on the outstanding principal amount of this Note to the date of payment. Makers
may at any time and from time to time prepay all or any part of the unpaid
principal balance of this Note without premium or penalty. All payments received
by Payee shall be applied first to the payment of accrued unpaid interest and
thereafter to the payment of principal.

 

 

 

 

Anything to the contrary notwithstanding, the “Accelerated Balance of this Note”
(as defined below) shall automatically and immediately become due and payable,
upon the occurrence of any of the following events: (i) a sale, license or other
disposition of all or substantially all of the assets of Oryon or its
subsidiaries, as applicable; (ii) a merger, consolidation, recapitalization or
other transaction, or series of related transactions, in which any Person who is
not an owner of more than fifty percent (50%) of the combined voting power of
the capital stock or all interests in Oryon, as applicable, immediately prior to
the closing of such transaction becomes the beneficial owner, directly or
indirectly, individually or collectively with any other Person acting jointly or
as a group, of fifty percent (50%) or more of the combined voting power of the
capital stock or all interests in Oryon, as applicable; or (iii) the
liquidation, dissolution or winding up of a Maker (collectively, an
“Acceleration Event”). For the purpose of this Note, the “Accelerated Balance of
this Note” means (i) the entire unpaid principal balance of this Note, together
with all accrued but unpaid interest thereon if the conditions set forth in the
preceding clause (i) are not met.

 

Makers shall provide prompt written notice to Payees of any event constituting
an Acceleration Event no later than five (5) Business Days after the date of the
occurrence of an Acceleration Event. For the purpose of this Note, a “Business
Day” is any day other than Saturday or Sunday that commercial banks are open for
business in Dallas, Texas.

 

4.          Interest.

 

(a)          Makers agree to pay interest in respect of the unpaid principal
amount of this Note from the date hereof to maturity at a rate per annum equal
to six percent (6%) per annum. Matured unpaid principal and interest shall bear
interest from date of maturity until paid at a rate per annum equal to the
Maximum Lawful Rate. The term "Maximum Lawful Rate", as used in this Note, means
the maximum rate of non-usurious interest, and the term "Maximum Lawful Amount"
means the maximum amount of non-usurious interest, permitted with respect to the
indebtedness evidenced by this Note from time to time by applicable law after
taking into account any and all fees, payments, and other charges that
constitute interest under applicable law.

 

(b)          Interest on the principal of this Note shall accrue from and
including the date hereof to but excluding the date of any repayment thereof and
shall be payable (i) on each date that a payment of principal is due under
Section 3 of this Note; (ii) on the outstanding unpaid principal balance at the
maturity of this Note; and (iii) after maturity on demand.

 

5.          Payments in General. The Initial Note Payment shall be paid
consistent with the provisions of Article 2 by Makers. All other payments under
this Note shall be made to Payee not later than 3:00 p.m. (central time) on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds. Unless otherwise specified in writing by Myant
Capital Partners, all payments under this Note shall be made by wire transfer to
the Payees to the bank account held on the name of Myant Capital Partners, Inc.
at The Bank of Nova Scotia. The Payees shall allocate the distribution of the
payments among themselves. Whenever any payment to be made under this Note shall
be stated to be due on a day that is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable during such extension.

 

6.          Security Agreement. This Note is secured pursuant to a Intellectual
Property Security Agreement of even date by Makers (the “Security Agreement’).

 

7.          Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Note:

 

2

 

 

 

(a)          Makers shall fail to pay any principal of or interest on this Note
when and as the same shall become due and payable, whether on the date of this
Note, an installment date, at the Maturity Date, by acceleration hereof or
otherwise, and with respect to payments other than the Initial Note Payment
(which shall have no cure period) such default shall continue unremedied for
five (5) consecutive Business Days after receipt by Makers of written notice of
such default;

 

(b)          A Maker’s breach of any representation, warranty or covenant under
this Note (other than the failure to pay any principal or interest on this Note
when and as the same shall become due and payable), the Settlement Agreement or
the Security Agreement and such breach shall continue unremedied for five (5)
consecutive Business Days after receipt by such Maker of written notice of such
default;

 

(c)          Upon the occurrence of any event of default under any other loan or
security agreement between any lender and a Maker; or

 

(d)          A Maker:

 

(i)          shall file for relief under any bankruptcy, insolvency or similar
law or consent to any such relief or to the appointment of or taking possession
of its property by any official in an involuntary case or other proceeding
commenced against it;

 

(ii)         shall be the subject of an involuntary petition under any such law
and such involuntary petition is not stayed or dismissed within sixty (60) days
after the date thereof;

 

(iii)        shall apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property;

 

(iv)        shall make a general assignment for the benefit of any of its
creditors;

 

(v)         shall be dissolved or liquidated;

 

(vi)        shall assign, transfer, sell or hypothecate any property serving as
security for this Note;

 

(vii)       shall be subject to a proceeding or case, without the application or
consent of a Maker, in any court of competent jurisdiction, seeking (a) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (b) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of such Maker or of all or
any substantial part of its property or assets, or (c) similar relief in respect
of such maker under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, and such proceeding or case
shall continue without being dismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue without
being stayed and in effect for a period of sixty (60) or more days, or an order
for relief against such Maker shall be entered in an involuntary case under the
Federal Bankruptcy Code;

 

3

 

 

 

(viii)      admit in writing its inability to pay its debts as such debts become
due, or Payee shall, in good faith, believe that any Maker is generally unable
to pay its debts as such debts become due (and written notice thereof is
provided to Makers); or

 

(ix)         shall take any action for the purpose of affecting any of the
foregoing.

 

Makers shall provide prompt written notice to Payee of any event constituting an
Event of Default (or, that, but for the passage of time, would constitute an
Event of Default) under Section 7(c), and in no event later than three (3)
Business Days after the date of the occurrence of any of the foregoing.

 

8.          Remedies. At any time following an Event of Default under Section
7(a), Section 7(b) or Section 7(c), Payees may declare the entire unpaid
principal balance of this Note, together with all accrued but unpaid interest
thereon, immediately due and payable, and may proceed to enforce payment of the
same and to exercise any and all of the rights and remedies afforded herein as
well as all other rights and remedies possessed by Payee by law or otherwise.
Upon the occurrence of an Event of Default under Section 7(c), the entire unpaid
principal balance of this Note, together with all accrued but unpaid interest
thereon, shall automatically and immediately become due and payable, and
thereafter Payee may proceed to enforce payment of the same as the joint and
several obligation of Makers and exercise any and all of the rights and remedies
afforded herein as well as all other rights and remedies possessed by Payee by
law or otherwise.

 

9.          Limitation on Interest. The Parties hereto intend to conform
strictly to the applicable usury laws. In no event shall interest contracted
for, charged or received hereunder, plus any other charges in connection
herewith which constitute interest, exceed the maximum interest permitted by
applicable law. The amounts of such interest or other charges previously paid to
the Payee in excess of the amounts permitted by applicable law shall be applied
by the holder of this Note to reduce the principal of the indebtedness evidenced
by this Note, or, at the option of the holder of this Note, be refunded. To the
extent permitted by applicable law, determination of the legal maximum amount of
interest shall at all times be made by amortizing, pro rating, allocating and
spreading in equal parts during the period of the full stated term of the
indebtedness, all interest at any time contracted for, charged or received from
the undersigned or any Maker (or successor thereto) in connection with the
indebtedness evidenced hereby, so that the actual rate of interest on account of
such indebtedness is uniform throughout the term hereof.

 

10.         No Waiver by Payee. No failure or delay on the part of a Payee in
exercising any right, power or privilege hereunder and no course of dealing
between a Maker and a Payee shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

11.         Waivers. Except as otherwise expressly provided for herein, Makers,
signers, sureties, guarantors, and endorsers of this Note severally waive notice
of acceptance of this Note, notice of extension of credit, demand, presentment,
notice of presentment, notice of dishonor, notice of intent to demand or
accelerate payment hereof, notice of demand, notice of acceleration, diligence
in collecting, grace, notice and protest, and agree to one or more renewals or
extensions for any period or periods of time, partial payments and releases or
substitutions of security, in whole or in part, with or without notice, before
or after maturity.

 

4

 

 

 

12.         Amendments, Waivers, Etc. No provision of this Note may be waived,
changed, modified or discharged without an agreement in writing signed by the
party against whom enforcement of such waiver, change, modification or discharge
is sought, and then such waiver, change, modification or discharge shall be
effective only in the specific instance and for the specific purpose for which
given.

 

13.         Successors and Assigns. All of the covenants, stipulations, promises
and agreements in this Note contained by or on behalf of Makers shall bind their
successors and assigns, whether so expressed or not; provided, however, that
Makers may not, without the prior written consent of all Payees, assign any
rights, duties or obligations under this Note. Without the consent of Makers,
the Payees may, in its sole discretion, at any time or from time to time while
any portion of the indebtedness evidenced hereby remains unpaid, transfer, sell,
assign or pledge this Note (or any portion thereof), the Intellectual Property
Security Agreement and any of the other documents or agreements executed by
Makers to secure this Note.

 

14.         Notices. Any notice, request, demand, claim, or other communication
required or permitted hereunder shall be in writing and the address for any such
notice, request, claim or other communication or delivery shall be as follows:

 

If to Makers:Oryon Technologies, Inc.   OryonTechnologies, LLC   4251 Kellway
Circle   Addison, Texas 75001   Attn: President      With a copy (that shall
not   constitute notice) to:Coffin & Driver PLLC   7557 Rambler Road, Suite 200
  Dallas, Texas 75231   Attn: Vickie L. Driver   Fax: (214) 377-4858   E-mail:
vdriver@coffindriverlaw.com      If to the Myant Payees:Myant Capital Partners,
Inc.   

183 Wellington St. W.

  Suite 2903   Toronto, Ontatio M5V 0A1   Attn: Tony Chahine   Email:
tony@myant.ca

 

5

 

 

 

  With a copy (that shall not     constitute notice) to: Bryan Cave LLP    
Attn:  Keith M. Aurzada     2200 Ross Ave., Suite 3300     Dallas, Texas 75201  
  Telephone (214) 721-8000     Facsimile (214) 721-8100     Email
keith.aurzada@bryancave.com         If to the Marcus Payees: MRM Acquisitions,
LLC     Oryon Capital, LLC     M. Richard Marcus     5330 Alpha Road     Dallas,
Texas 75240-1311     Attn:  M. Richard Marcus    
Email:  mrmarcus@themarcuscompany.com         With a copy (that shall not    
constitute notice) to: Goldfarb PLLC     Attn:  Jeffrey Goldfarb     2501 N.
Harwood Street, Suite 1801     Dallas, Texas 75201     Telephone (214) 583-2233
    Facsimile (214) 583-2234     Email: jgoldfarb@goldfarbpllc.com

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above by personal
delivery, expedited courier, messenger service, telecopy, telex, ordinary mail
or electronic mail. Each notice or other communication will be treated as
effective and as having been given and received (i) if sent by mail, at the
earlier of its receipt or three (3) days after such notice or other
communication has been deposited in a regularly maintained receptacle for
deposit of United States mail; (ii) if sent by facsimile or electronic mail,
upon confirmation of facsimile transfer or electronic mail confirmation of
transmission; (iii) if delivered personally by hand, upon written confirmation
of delivery from the person delivering such notice or other communication; or
(iv) if sent by nationally recognized overnight delivery service, upon written
confirmation of delivery from such service.

 

15.         Headings. Article, section and paragraph headings are for reference
only and do not affect the interpretation or meaning of any provisions of this
Note.

 

16.         Severability. If any provision or provisions, or if any portion of
any provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or Federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all Parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interests of Makers and
Payees under the remainder of this Note shall continue to be in full force and
effect.

 

6

 

 

 

17.         Choice of Law; Jurisdiction; Venue. EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH HEREIN, THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS
OF LAWS PROVISIONS. JURISDICTION FOR ALL MATTERS ARISING OUT OF THIS NOTE SHALL
BE EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS,
AND EACH MAKER HEREBY IRREVOCABLY SUBMITS ITSELF TO THE JURISDICTION OF SUCH
STATE AND FEDERAL COURTS AND AGREES AND CONSENTS NOT TO ASSERT IN ANY
PROCEEDING, THAT ANY SUCH PROCESS IS BROUGHT IN AN INCONVENIENT FORUM OR THAT
THE VENUE THEREOF IS IMPROPER, AND FURTHER AGREES TO A TRANSFER OF SUCH
PROCEEDING TO THE COURTS SITTING IN DALLAS COUNTY, TEXAS.

 

18.         Expenses. Makers, jointly and severally, shall pay (i) all
out-of-pocket expenses of Payees, including reasonable fees and disbursements of
counsel for Payees, in connection with the enforcement of this Note, any waiver
or consent hereunder or any amendment hereof, or any Event of Default or alleged
Event of Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by Payees, including fees and disbursements of
counsel in connection with such Event of Default and collection and other
enforcement proceedings resulting therefrom, fees of auditors and consultants
incurred in connection therewith, and investigation expenses incurred by Payees
in connection therewith, including any appeals. Any amount to be paid hereunder
by Makers to Payees, to the extent not prohibited by applicable law, shall bear
interest from the date of expenditure until reimbursed to Payees by Makers at
the rate of interest which may be applicable from time to time during the period
such funds remain unpaid as provided in this Note.

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

 

EXECUTED as of the date first set forth above.

 

  ORYON TECHNOLOGIES, INC.       By:     Name:     Title:        
ORYONTECHNOLOGIES, LLC       By:     Name:     Title:  

 

Signature Page to

Secured Promissory Note

 

 

 

 

